          Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                    SOUTHERN DIVISION

                                           )
                                           )
 GENUS LIFESCIENCES, INC.,                 )
                                           )
                        Plaintiff,         )
                                           )
          v.                               )   Case No. 8:20-cv-3282-PX
                                           )
 U.S. FOOD AND DRUG                        )
 ADMINISTRATION, et al.,                   )
                                           )
                        Defendants         )
                                           )



                   LANNETT CO., INC.’S MEMORANDUM IN SUPPORT OF
                         UNOPPOSED MOTION TO INTERVENE




        ACTIVE/106134552.1


4818-0875-4132.7
          Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 2 of 11



                                                TABLE OF CONTENTS

I.      INTRODUCTION .............................................................................................................. 1

II.     BACKGROUND ................................................................................................................ 1

III.    PROCEDURAL HISTORY................................................................................................ 2

IV.     ARGUMENT ...................................................................................................................... 3

        A.         Article III Standing ................................................................................................. 3

        B.         Intervention of Right ............................................................................................... 3

                   1.        The Motion to Intervene as of Right Is Timely. ......................................... 5

                   2.        Lannett Has Significant Legally Protected Interests in the Case. ............... 5

                   3.        This Action Threatens Lannett’s Interests. ................................................. 6

                   4.        FDA Is Unable to Adequately Represent Lannett’s Interests. .................... 7

        C.         Permissive Intervention .......................................................................................... 8

                   1.        This Motion to Intervene Permissively Is Timely, and There Is No

                             Undue Delay or Prejudice. .......................................................................... 8

                   2.        There Are Common Questions of Law and Fact. ....................................... 9

V.      CONCLUSION ................................................................................................................... 9




                                                                   i

4818-0875-4132.7
          Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 3 of 11



I.      INTRODUCTION

        Proposed intervenor Lannett Co., Inc. (“Lannett”) submits this memorandum in support of

its motion to intervene as a defendant in this action pursuant to Federal Rule of Civil Procedure 24.

Lannett seeks to participate fully as a defendant in this action.

        Plaintiff Genus Lifesciences, Inc. (“Genus”) is asking the Court to order the U.S. Food and

Drug Administration (“FDA”) to initiate proceedings to withdraw approval of Lannett’s New Drug

Application (“NDA”) for Numbrino because of an alleged “untrue statement of material fact.”

Compl. ¶¶ 72, 76 (Dkt. 1). Because Lannett has a significant interest in maintaining approval of

its drug, Numbrino, it has a right to intervene in this action pursuant to Fed. R. Civ. P. 24(a), as set

forth below. Additionally, Lannett meets the requirements for permissive intervention under Fed.

R. Civ. P. 24(b), as also set forth below.

        Lannett has conferred with counsel for Plaintiff Genus and counsel for the Federal

Defendants regarding this motion. Counsel for Genus stated Genus will not oppose intervention.

Counsel for the Federal Defendants stated the Federal Defendants take no position on Lannett’s

motion to intervene.

II.     BACKGROUND

        Lannett is a pharmaceutical company that develops and sells various brand-name and

generic drugs. Lannett has a significant right and interest in this lawsuit because Lannett holds the

approved NDA that Genus seeks in its complaint to have this Court order FDA to begin

proceedings to unwind. If Genus were to receive the relief it seeks and Lannett’s approval for

Numbrino were rescinded, Lannett’s interests would be injured in multiple ways. First, and most

obviously, if approval were rescinded, Lannett would no longer have legal authorization to market

Numbrino. And it could take years to get it back: in view of Genus’s active period of “new

                                                   1

4818-0875-4132.7
          Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 4 of 11



chemical entity” exclusivity (“NCEE”), Lannett would not be permitted to submit a new

application to market any cocaine hydrochloride product until after the NCEE submission bar

expires on December 14, 2022. Second, the delay would erode the current competitive advantage

that Lannett enjoys by virtue of having sought FDA approval before Genus’s period of exclusivity.

Such revoked approval would permit other applicants to apply for approval at the same time as

Lannett. Once the NCEE expires, any drug manufacturer will be allowed to submit generic-drug

applications for the cocaine hydrochloride drug product. This would eliminate Lannett’s current

competitive advantage gained through its correct and accurate submission of its NDA and approval

thereof by FDA.

III.    PROCEDURAL HISTORY

        In September 2017, the FDA received Lannett’s 21 U.S.C. § 355(b)(2) NDA for a cocaine

hydrochloride nasal spray drug product. See Compl. ¶ 36; Cavanaugh Declaration, attached as

Exhibit A, ¶ 3. While processing Lannett’s application, FDA issued a Complete Response Letter

(“CRL”) requesting additional information from Lannett. See Compl. ¶ 38; Ex. A at ¶ 3. This

information was duly supplied, and FDA approved Lannett’s NDA on January 10, 2020. See

Compl. ¶ 56; Ex. A at 3; NDA Approval Letter, dated January 10, 2020, attached as Exhibit B.

        Numbrino’s NDA was originally submitted by Cody Laboratories, a wholly-owned

subsidiary of Lannett. See Ex. A ¶ 4. At the time, Cody Laboratories was based in Cody,

Wyoming. See id.; Lannett Annual Report 2019, attached as Exhibit C. Once requisite stability

data and all other supportive data and information had been obtained from another Lannett facility,

located in Carmel, New York, and after FDA approved Lannett’s 505(b)(2) application, Lannett

informed FDA of its intention to change manufacturing locations, and Lannett submitted the




                                                2

4818-0875-4132.7
          Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 5 of 11



required data by way of a “Changes Being Effected” procedure authorized by FDA regulation and

guidance. See Ex. A ¶ 4.

IV.     ARGUMENT

        Lannett is entitled to intervene as of right in this case. See Fed. R. Civ. P. 24(a). Lannett

also meets the requirements for permissive intervention under Fed. R. Civ. P. 24(b). Lannett has

standing to intervene as a defendant, and this motion is timely filed. As detailed below, Lannett

has significant interests in this case which are not adequately represented by the current Federal

Defendants. Additionally, there will be no prejudice to including Lannett in the case at this early

stage of the proceedings.

        A.         Article III Standing

        Lannett has Article III standing to intervene in this case. See CX Reins. Co. v. Singer Realty,

Inc., No. CCB-15-3056, 2018 WL 271984, at *3 (D. Md. Jan. 3, 2018) (citing Crossroads

Grassroots Policy Strategies v. Fed. Election Comm’n, 788 F.3d 312, 316 (D.C. Cir. 2015)). This

includes injury in fact, causation, and redressability. See id. If Genus is successful in this suit and

Lannett were to lose its NDA, it would also lose all of the market share and profits that currently

result from its status as an approved drug. This is sufficient to prove injury in fact. See Crossroads,

788 F.3d at 317 (stating “[o]ur cases have generally found a sufficient injury in fact where a party

benefits from agency action, the action is then challenged in court, and an unfavorable decision

would remove the party’s benefit.”). This injury is clearly linked to the relief sought by Genus.

As such, Lannett has established sufficient standing to intervene in this action.

        B.         Intervention of Right

        Fed. R. Civ. P. 24(a) permits intervention as of right when a party has an interest that may

not be fully protected by the parties already involved in the litigation. The Rule provides that


                                                  3

4818-0875-4132.7
          Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 6 of 11



                   the court must permit anyone to intervene who . . . claims an interest
                   relating to the property or transaction that is the subject of the action,
                   and is so situated that disposing of the action may as a practical
                   matter impair or impede the movant’s ability to protect its interest,
                   unless pre-existing parties adequately represent that interest.

Id. A motion to intervene as of right depends on (1) the timeliness of the motion; (2) whether the

would-be-intervenor has an interest in the subject matter of the underlying action; (3) whether

denying the motion would “impair or impede the applicant’s ability to protect its interest; and (4)

whether the already-named parties to the action fully represents the interest of the applicant. See

Hous. Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir. 1999) (citing Fed. R. Civ. P. 24(a));

Newport News Shipbuilding & Drydock Co. v. Peninsula Shipbuilders’ Ass’n, 646 F.2d 117, 120

(4th Cir. 1981). These factors should be liberally construed in favor of intervention. See Teague

v. Bakker, 931 F.2d 259, 261 (4th Cir. 1991); In re Sierra Club, 945 F.2d 776, 779-80 (4th Cir.

1991); United Guar. Residential Ins. Co. of Iowa v. Phila. Sav. Fund Soc’y, 819 F.2d 473, 475

(4th Cir. 1987).

        This District has recognized the interests of parties in analogous situations and granted

their motions to intervene. See Otsuka Pharm. Co. v. Burwell, Civil Action No. GJH-15-852, 2015

WL 3442013, at *1 n.2 (D. Md. May 27, 2015) (noting several drug companies allowed to

intervene as defendants in action against FDA seeking to overturn their approvals); Nat. Res. Def.

Council v. U.S. Env’t Protection Agency, Civil Action No. RDB 03-2444, 2005 WL 1241904, at

*1 (D. Md. May 24, 2005) (noting Syngenta, Kansas Corn Growers, and CropLife allowed to

intervene as defendants in action seeking to rescind approval of their products); see also Mova

Pharm. Corp. v. Shalala, 140 F.3d 1060, 1074 (D.C. Cir. 1998) (overturning the lower court’s

denial of Pharmacia & Upjohn Co.’s motion to intervene); Hi-Tech Pharmacal Co. v. U.S. Food

& Drug Admin., 587 F. Supp. 2d 1, 7 (D.D.C. 2008) (drug manufacturer allowed to intervene as

                                                       4

4818-0875-4132.7
          Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 7 of 11



defendant in action seeking to block FDA approval of its application); Biovail Corp. v. U.S. Food

& Drug Admin., 519 F. Supp. 2d 39, 42-43 (D.D.C. 2007) (similar); Apotex Inc. v. U.S. Food &

Drug Admin., 508 F. Supp. 2d 78, 80 n.2 (D.D.C. 2007) (similar). Lannett meets all four factors

for intervention.

                   1.   The Motion to Intervene as of Right Is Timely.

        Based on the status of this case, Lannett’s motion is timely. Timeliness is a “cardinal

consideration” for a motion to intervene. See Hous. Gen., 193 F.3d at 839 (citing Brink v. DaLesio,

667 F.2d 420, 478 (4th Cir. 1981)). This case was filed on November 12, 2020, about a month

before this motion was submitted. See Order at 1, Nat. Res. Def. Council, 2005 WL 1241904, ECF

No. 27 (granting motions to intervene submitted within six weeks of the action being filed). At

this time, nothing more than the complaint and attorney appearances has been filed, so there is no

risk of prejudice to Genus should Lannett’s motion be granted. Since the case is in its infancy,

Lannett’s motion to intervene has been submitted in a timely manner.

                   2.   Lannett Has Significant Legally Protected Interests in the Case.

        Lannett has significant legally protected interests in preserving its NDA approval for

Numbrino, approval which Genus argues Lannett should lose. Courts have previously recognized

that agency approval to sell a product is a substantial protectable interest. See Nat. Res. Def.

Council, 2005 WL 124441904, at *1 (permitting intervention when interest was EPA approval to

sell a pesticide); Apotex, 508 F. Supp. 2d at 80 n.2 (stating that a pharmaceutical company “easily

satisfies the requirements” of Fed. R. Civ. P. 24(a) by virtue of its interest in FDA approval of its

product). And, a party to the administrative proceedings that are being challenged has an interest

in seeing the agency action upheld. See In re Sierra Club, 945 F.2d at 779. The central allegations

in this case are that Lannett made a material untrue statement in its NDA and that FDA ignored

                                                 5

4818-0875-4132.7
           Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 8 of 11



that statement, allegedly in violation of law. Lannett vigorously disputes these allegations (which

wrongfully impugn its integrity in addition to the integrity of the regulatory personnel at the

company which enjoy an impeccable reputation with the FDA) and desires to defend against them

in this lawsuit. The validity and longevity of its NDA is of great interest to Lannett as a matter of

both business and finance.

                   3.   This Action Threatens Lannett’s Interests.

          Genus seeks an order compelling FDA to investigate, and possibly withdraw, Lannett’s

approved NDA for Numbrino. This could result in a loss of significant profits for Lannett and

diminish Lannett’s ability to recoup its significant investments incurred in bringing Numbrino to

market. See Ex. A ¶¶ 5-6. Lannett may be forced to wait until after the expiration of the Genus

NCEE to submit a new application and, in 2022, compete with other potential generic drug

manufacturers. See United Guar., 819 F.2d at 475 (finding a party’s interest would be threatened

by a financial loss); see also Jones v. Koons Auto., Inc., 752 F. Supp. 2d 670, 690 (D. Md. 2010)

(economic interest coupled with a particular right is sufficient to support intervention) (collecting

cases). In addition to Lannett losing customers and sales during the period of Genus’s NCEE, if

Lannett were to lose FDA approval over Numbrino, that loss of approval would threaten to deprive

Lannett of the market share it has earned. See Ex. A ¶¶ 6-8; Mova Pharm., 140 F.3d at 1075-76

(finding a would-be-intervenor’s interests were at risk when there was a chance of lost market

share).

          In addition to its monetary interests, the allegations in the complaint attempt to smear

Lannett’s reputation in the industry. Lannett has been in business for over 70 years, has an

excellent reputation with the FDA, and has never been accused of anything close to the wrongful




                                                 6

4818-0875-4132.7
            Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 9 of 11



conduct alleged in the complaint.         Lannett vigorously disputes that it ever made any

misrepresentations to the FDA and should be entitled to clear its name.

                   4.   FDA Is Unable to Adequately Represent Lannett’s Interests.

        Lannett’s interests in this case may not be adequately represented by the Federal

Defendants. A proposed intervenor is only required to show that representation of its interests

“may be inadequate,” and some shared interests does not guarantee that representation will be

adequate. Trbovich v. United Mine Workers, 404 U.S. 528, 538 n.10 (1972); see also United

Guar., 819 F.2d at 475. Indeed, “the burden of making that showing should be treated as minimal.”

Trbovich, 404 U.S. at 538 n.10. Lannett easily meets this burden. Whereas Lannett is concerned

with preserving its NDA, FDA may have concerns that extend beyond Lannett. See United Guar.,

819 F.2d at 476. Indeed, there may be reasons beyond this case that will guide FDA’s litigation

strategy.

        The Fourth Circuit has recognized that an agency’s position is defined by its own view of

the public interest, and not necessarily the interest of the intervenor. See Feller v. Brock, 802 F.2d

722, 730 (4th Cir. 1986) (citing Trbovich, 404 U.S. at 538-39). Here, the FDA may have interests

that go beyond this suit and may influence the defenses and arguments it asserts. Further, if the

FDA decided not to appeal an adverse decision, Lannett would have no other options to participate

to defend its interests. This is not an imagined threat: the FDA has previously failed to pursue

appeals for decisions that adversely affected a pharmaceutical company in order to pursue a

different agency goal. See Unopposed Voluntary Motion to Dismiss Appeal at 1, Depomed, Inc.

v. U.S. Dep’t Health & Human Servs., No 14-5271, 2014 WL 5838247 (D.C. Cir. Nov. 7, 2014)

(seeking to dismiss its own appeal).




                                                  7

4818-0875-4132.7
         Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 10 of 11



        Because this motion to intervene is timely, and Lannett has significant protectable interests

in the case that are not adequately represented by the existing defendants, Lannett is entitled to

intervene as of right.

        C.         Permissive Intervention

        Lannett also meets the requirements for permissive intervention pursuant to Fed. R. Civ.

P. 24(b). Permissive intervention is appropriate where there is a claim or defense with a common

question of law or fact and intervention would not result in undue delay. See Makhteshim Agan of

N. Am., Inc. v. Nat’l Marine Fisheries Serv., No. 8:18-cv-00961-PWG, 2018 WL 5846816, at *6

(D. Md. Nov. 8, 2018) (citing Fed. R. Civ. P. 24(b)). When ruling on permissive intervention, a

court should consider “whether the intervention will unduly delay or prejudice the adjudication of

the original parties’ rights.” Fed. R. Civ. P. 24(b)(3). Additionally, if the party on whose side the

applicant seeks to intervene would not be an adequate representative of the intervenor’s interest,

it weighs in favor of granting permissive intervention. See Makhteshim Agan, at *6. Lannett meets

both elements for permissive intervention and its joining this action would not cause any undue

delay or prejudice.

                   1.    This Motion to Intervene Permissively Is Timely, and There Is No
                         Undue Delay or Prejudice.

        For the same reasons as stated above, Lannett’s motion to intervene is timely. The

complaint was filed on November 12, 2020. There have not been any significant filings made

since that time. Additionally, Lannett’s entry into this case would not cause prejudice to any of

the parties currently named.       Rather, Lannett’s intervention would “promote judicial and

administrative convenience by avoiding a multiplicity of proceedings and by bringing to the aid of

the tribunal the parties who ‘may know the most facts and can best explain their implications.’”

See Textile Workers Union of Am., CIO v. Allendale Co., 226 F.2d 765, 770 (D.C. Cir. 1955).
                                                 8

4818-0875-4132.7
         Case 8:20-cv-03282-PX Document 14-1 Filed 12/14/20 Page 11 of 11



                   2.   There Are Common Questions of Law and Fact.

        Both Genus’s and Lannett’s interest in this case lie with the status of the Lannett NDA.

While Genus seeks to compel FDA to take actions to invalidate the NDA’s approval, Lannett seeks

to preserve that approval and to clear its name that has been improperly smeared by the allegations

in the complaint. The facts and legal issues required to resolve this case are common to both Genus

and Lannett.

V.      CONCLUSION

        For the reasons stated above, the Court should grant Lannett’s motion to intervene in this

action as a defendant, and should permit Lannett to answer or move against the complaint on the

same date that the Federal Defendants’ answer or motion is due. Lannett has meet all requirements

for intervention under Fed. R. Civ. P. 24(a) as well as under Fed. R. Civ. P. 24(b). Genus does not

oppose this motion, and the Federal Defendants take no position as to this motion.



 December 14, 2020                                  Respectfully submitted,

                                                    /s/ David Hickerson
                                                    David A. Hickerson
                                                    Bar No. 05561
                                                    FOLEY & LARDNER LLP
                                                    3000 K Street, N.W., Suite 600
                                                    Washington, D.C. 20007-5109
                                                    (202) 672-5300
                                                    dhickerson@foley.com

                                                    Attorney for Lannett Co., Inc.




                                                9

4818-0875-4132.7
